I concur. However, I think conviction of the crime of conspiring to permit, allow, assist and enable houses of ill fame and gambling houses to be kept, maintained and operated in Salt Lake City itself involved moral turpitude. The crime of women prostituting their bodies for a living is understandable. Ofttimes they have been more sinned against *Page 529 
than sinning. Taking a girl's earnings from such traffic is at least as reprehensible as the crime of prostitution itself. The crime of conspiring with officers, whose duty it is to enforce the law, to refrain from enforcing the law for gain and participation in the earnings derived from the carrying on of such activities in violation of law, involves beyond peradventure of a doubt, moral turpitude. "While looking at the transcript of the evidence on the trial would disclose the nature of the acts and state of mind for which he was convicted," I do not think it necessary. The conviction itself by law results in a member of the bar losing his privilege to practice law. It is not discretionary with us as to the judgment to be imposed. Looking at the evidence and assessing from it the culpability or state of mind of the defendant when he committed the acts cannot affect our duty to enter judgment that the name of the accused be stricken from the roll of attorneys and counselors at law. Even were we to conclude that had we been the jury we would not, under the evidence, have convicted the accused, we would be compelled, nevertheless, to disbar the attorney convicted. Just as certain public officers must as a condition of holding their offices keep their record clear of convictions for certain crimes, so must an attorney not suffer himself to have against his record a conviction of a crime involving moral turpitude. Such is a condition of continued privilege of remaining an officer of the courts. *Page 530